LEARNED HAND, District Judge.
The following parts of the complaint are stricken out, as pleading only evidence: In the fifth article, the words “under the laws of the state of New York * * * and one”; the entire sixth article; the first and second sentences of the seventh article; all of the eighth article, except the first sentence and so much of the second sentence as precedes the words “and was used.”
It is, of course, true that the rule in the state courts does not require courts to strike out allegations of evidence. That rule I conceive to depend rather upon the notion that constant recourse to courts to prune and rectify pleadings is too onerous a burden. It is a rule which in no sense .binds a judge of this court, if he chances to believe that the pleading of evidence always serves to confuse the issues, and thereby to prejudice the conduct of justice. Not, at least, if he is disposed to take the trouble to scrutinize the pleadings.
There are other so-called allegations in the pleadings which are evidential, but these are too intricably interwoven to be extricated without undue labor, and they are of no great moment anyway. The cause of action is single — a series of loans to an agent, known and declared to be such, followed by an account stated.
Except as above stated, the action is denied.